                                                                                   Case
                                                                                   Case2:20-cv-00763-JAD-DJA
                                                                                        2:20-cv-00763-JAD-DJA Document
                                                                                                              Document10
                                                                                                                       9 Filed
                                                                                                                         Filed06/03/20
                                                                                                                               06/04/20 Page
                                                                                                                                        Page11of
                                                                                                                                              of33



                                                                               1    Amy M. Samberg, NV Bar No. 10212
                                                                                    asamberg@fgppr.com
                                                                               2    FORAN GLENNON PALANDECH
                                                                               3    PONZI & RUDLOFF PC
                                                                                    400 East Van Buren Street, Suite 550
                                                                               4    Phoenix, AZ 85004
                                                                                    Telephone: 602-926-9880
                                                                               5    Facsimile: 312-863-5099
                                                                               6    Lee H. Gorlin, NV Bar No. 13879
                                                                               7    lgorlin@fgppr.com
                                                                                    FORAN GLENNON PALANDECH
                                                                               8    PONZI & RUDLOFF PC
                                                                                    2200 Paseo Verde Parkway, Suite 280
                                                                               9    Henderson, NV 89052
                                                                                    Telephone: 702-827-1510
                                                                              10    Facsimile: 312-863-5099
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11
                                                                                    Counsel for Federal Insurance Company
                                                                              12
                                                                              13                               UNITED STATES DISTRICT COURT
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                                       DISTRICT OF NEVADA
                                                                              14
                                            Henders on, Nevada 89052




                                                                              15    LEVY AD GROUP, INC., a Nevada                        CASE NO. 2:20-cv-00763-JAD-(DJA)
                                                                                    corporation; LEVY PRODUCTION GROUP,
                                                                              16    LLC, a Nevada limited liability company;
                                                                                    LEVY ONLINE, a Nevada limited liability              THE PARTIES’ STIPULATION AND
                                                                              17    company,                                             (PROPOSED) ORDER TO EXTEND
                                                                                                                                         TIME FOR DEFENDANT FEDERAL
                                                                              18                         Plaintiffs,                     TO FILE RESPONSIVE PLEADING
                                                                                                                                         BY SEVEN DAYS
                                                                              19    v.
                                                                              20                                                         (Second Request)
                                                                                    THE CHUBB CORPORATION dba CHUBB
                                                                                    GROUP OF INSURANCE COMPANIES, a
                                                                              21    New Jersey corporation; FEDERAL
                                                                                    INSURANCE COMPANY, an Indiana
                                                                              22    corporation,
                                                                              23                       Defendants.
                                                                              24
                                                                              25
                                                                                          IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Levy Ad Group, Levy
                                                                              26
                                                                                   Production Group, LLC, and Levy Online (“Levy Entities”), and Defendant Federal Insurance
                                                                              27
                                                                                   Company (“Federal”), by and through their respective counsel, that the time for Federal Insurance
                                                                              28

                                                                                                                                 -1-
                                                                                   Case
                                                                                   Case2:20-cv-00763-JAD-DJA
                                                                                        2:20-cv-00763-JAD-DJA Document
                                                                                                              Document10
                                                                                                                       9 Filed
                                                                                                                         Filed06/03/20
                                                                                                                               06/04/20 Page
                                                                                                                                        Page22of
                                                                                                                                              of33



                                                                               1   Company to file and serve its initial responsive pleadings be extended by seven (7) days through

                                                                               2   and including June 11, 2020. This is the Federal’s second such request and the parties’ second such

                                                                               3   stipulation, the first extended the deadline to June 4, 2020.

                                                                               4          Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rule IA 6-1(a), Federal represents that its

                                                                               5   business obligations related to the abundance of claims and suits has delayed its ability to fully

                                                                               6   analyze the Complaint, including its attached documents, and meaningfully respond to the

                                                                               7   Complaint within the current stipulated deadline. This request is not made for the purposes of

                                                                               8   delay, but to allow adequate time to address the issues contained therein and respond appropriately.

                                                                               9          Accordingly, the parties hereby agree and stipulate to allow Federal until June 11, 2020 to

                                                                              10   file its responsive pleading(s). Further, the parties respectfully request this honorable Court enter
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   an Order providing the same.

                                                                              12    DATED: June 3, 2020                                DATED: June 3, 2020
                                                                              13    LAW OFFICE OF BRADLEY L. BOOKE                     FORAN GLENNON PALANDECH PONZI
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                                                       & RUDLOFF PC
                                                                              14
                                            Henders on, Nevada 89052




                                                                                    By: _/s/ Bradley L. Booke                  /       By: ___/s/ Amy M. Samberg_                     /
                                                                              15    Bradley L. Booke, Esq.                             Amy M. Samberg, Esq.
                                                                                    10161 Park Run Drive, Suite 150                    400 E. Van Buren Street, Suite 550
                                                                              16    Las Vegas, NV 89145                                Phoenix, AZ 85004
                                                                              17     Attorney for Plaintiffs                           Lee H. Gorlin, Esq.
                                                                                                                                       2200 Paseo Verde Parkway, Suite 280
                                                                              18                                                       Henderson, NV 89052
                                                                              19                                                       Attorneys for Defendant Federal Insurance
                                                                                                                                       Company
                                                                              20
                                                                              21
                                                                                          IT IS SO ORDERED:
                                                                              22
                                                                              23
                                                                              24                                          _______________________________________________
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                              25
                                                                              26                                                      4th 2020.
                                                                                                                          DATED: June ___,
                                                                              27
                                                                              28

                                                                                                                                   -2-
                                                                                   Case
                                                                                   Case2:20-cv-00763-JAD-DJA
                                                                                        2:20-cv-00763-JAD-DJA Document
                                                                                                              Document10
                                                                                                                       9 Filed
                                                                                                                         Filed06/03/20
                                                                                                                               06/04/20 Page
                                                                                                                                        Page33of
                                                                                                                                              of33



                                                                               1                                 CERTIFICATE OF SERVICE

                                                                               2         I certify that a copy of the foregoing THE PARTIES’ STIPULATION AND

                                                                               3   (PROPOSED) ORDER TO EXTEND TIME FOR DEFENDANTS TO FILE

                                                                               4   RESPONSIVE PLEADING BY SEVEN DAYS (Second Request) was served by the method

                                                                               5   indicated:

                                                                               6           BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                                   ☐       number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                               7           A printed transmission record is attached to the file copy of this document(s).
                                                                               8           BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                                          postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                               9           as set forth below.
                                                                                           BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
                                                                              10          service upon the Court’s Registered Service List for the above-referenced case.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11           BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                                          the individual(s) listed below.
                                                                              12
                                                                              13   Dated: June 3, 2020
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14
                                            Henders on, Nevada 89052




                                                                                                                               /s/ Rita Tuttle
                                                                              15                                              An Employee of Foran Glennon
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                               -3-
